*545MEMO OPINIONS
PER CURIAM:
Original proceeding.
In this cause petitioner appear pro se and seeks an order for a writ of mandate to require his return to the state of Montana from the California Department of Corrections at San Luis Obispo, California.
It appears from the correspondence that petitioner was convicted of lewd and lascivious conduct and has been placed with the California Department of Corrections for treatment by the prison authorities of this state. While petitioner complains of the treatment and the fact that he has been removed from his home state, it is our opinion that the Montana authorities are in good faith attempting to perform a service for the petitioner which will assist him in his rehabilitation.
For this reason we see no merit in petitioner’s contentions and the relief requested is denied and this proceeding is dismissed.